Citation Nr: 1014339	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  

The Board observes that the clinical and lay evidence of 
record indicates that the Veteran's service-connected low 
back disability interferes with his ability to obtain and 
maintain gainful employment.  The Board interprets that 
evidence as raising a claim for total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).  The RO has not expressly developed or 
adjudicated that issue.  Nevertheless, a TDIU claim is part 
of a claim for a higher rating when such claim is raised by 
the record or asserted by the Veteran.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  When, as here, evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran 
raised the issue of entitlement to TDIU while challenging the 
rating for his low back disability.  Therefore, his TDIU 
claim is part of his pending low back claim and the Board has 
jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims. 

The Veteran has been receipt of a 20 percent disability 
rating for a low back disability (lumbosacral strain with 
degenerative disc and joint disease) since March 1, 1985.  In 
his July 2005 increased rating claim and subsequent written 
statements, he asserts that a higher rating is warranted 
based on worsening orthopedic and neurological symptoms, 
which allegedly inhibit his ability to work and perform daily 
living activities.

The Veteran was last afforded a VA spine examination in 
January 2006.  He complained of progressively worsening low 
back pain that radiated into his lower extremities.  
Additionally, the Veteran reported increased pain with 
physical activity that was relieved through rest and 
medication.  He denied any history of surgical intervention 
and stated that he did not use assistive devices to ambulate.  

On clinical examination, the Veteran's spine appeared normal 
and he displayed good posture and a steady gait.  There was 
evidence of muscle spasm and localized tenderness on 
palpation, but no signs of intervertebral disc syndrome with 
permanent nerve root involvement.  On range of motion 
testing, the Veteran displayed flexion to 45 degrees, 
extension to 5 degrees, right and left lateral flexion to 15 
degrees, and right and left rotation to 15, with pain on the 
ends of motion.  He demonstrated additional functional loss 
due to pain, fatigue, and lack of endurance, but no 
additional weakness or incoordination with repetitive motion.  
Straight leg raising was negative and neurological testing 
revealed no sensory, reflex, or motor abnormalities.  
Ankylosis was not shown.

Based on the examination results and a review of the 
Veteran's recent VA medical records, including May 2005 
Magnetic Resonance Imaging (MRI) and October 2005 X-rays 
reports, the VA examiner determined that the Veteran's low 
back disability had progressed from the lumbosacral strain, 
assessed at his August 1999 VA examination, to encompass 
diagnoses of dextroscoliosis, degenerative disc disease, 
degenerative joint disease, and an annular tear at the L4-L5 
vertebral disc.

The record thereafter shows that the Veteran has sought 
ongoing VA treatment for chronic low back pain with 
intermittent radiating pain and numbness in his lower 
extremities.  Significantly, VA medical records dated since 
January 2006 reveal that the Veteran now requires crutches to 
ambulate and that his low back disability results in episodes 
of severe pain and immobility, occurring roughly four times 
per year, and interferes with his ability to drive and 
perform daily living activities.  He has also asserted in an 
October 2008 written statement that he can no longer work and 
has considered applying for Social Security Administration 
(SSA) disability benefits as a result of his worsening low 
back symptoms.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for adequate rating of the Veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  In this case, the Veteran's January 2006 VA spine 
examination is somewhat stale, and he has provided clinical 
and lay evidence indicating that his low back disability has 
worsened since that time.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is in order to address the 
current severity of his low back disability.  In light of the 
aforementioned clinical and lay evidence, that examination 
should include specific findings regarding the Veteran's 
ranges of motion, as well as any functional limitations and 
neurological manifestations related to his service-connected 
disability.

Additionally, at the time of the January 2006 VA examination, 
the examiner referenced the Veteran's medical records, but 
did not indicate that his findings were based on a review of 
the Veteran's claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009).  
Therefore, on remand, the Veteran should be afforded a VA 
examination that includes a review of the claims folder.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, in addition to the low back disability for which he has 
been assigned a 20 percent rating, the Veteran is in receipt 
of 10 percent disability ratings for a hiatal hernia and a 
right ankle disability, and noncompensable ratings for left 
ear hearing loss and status post-right pneumothorax 
(collapsed lung).  His combined disability rating is 40 
percent.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Nevertheless, the Board must still 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Moreover, the Board notes that the 
Veteran's TDIU claim is inextricably intertwined with his 
pending claim for a higher rating for a low back disability.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Accordingly, consideration of the 
Veteran's TDIU claim must be deferred until the RO 
adjudicates, in the first instance, his pending increased 
rating claim.

Because the Veteran has not yet undergone a VA examination 
with respect to his TDIU claim, the Board finds that, on 
remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected low back and 
right ankle disabilities, hiatal hernia, left ear hearing 
loss, and status post-right pneumothorax on his 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995) 
(VA has a duty to supplement the record by obtaining an 
examination that includes an opinion as to the effect of the 
Veteran's service-connected disabilities on his ability to 
secure or follow a substantially gainful occupation).  

A remand is also warranted to obtain outstanding VA medical 
records.  In his October 2008 written statement, the Veteran 
asserted that he was still receiving VA treatment for his low 
back problems and that his most recent VA medical records had 
not been considered in adjudicating his claim for an 
increased rating.  A review of the claims folder reveals that 
no VA medical records dated after February 2007 have yet been 
obtained.  As the Veteran has indicated that he has received 
subsequent VA medical treatment for his low back disability, 
the Board finds that all additional VA medical records dated 
since February 2007 should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, it appears that SSA records may also be outstanding.  
In his October 2008 written statement, the Veteran indicated 
that he could no longer work because of his low back 
disability and had considered applying for SSA disability 
benefits or, in the alternative, seeking SSA early retirement 
benefits when he turned 62.  In light of the Veteran's 
statement, and because any decision and medical records upon 
which an award of SSA disability benefits is predicated are 
relevant to the Veteran's claims, the Board finds that an 
effort to obtain such records should be made on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has applied 
for Social Security benefits.  If so, 
obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records. 

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Augusta, Georgia, dated 
from March 2007 to the present.  

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected low back 
disability.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the report of the January 2006 
VA spine examination, the Veteran's VA 
medical records, and his lay statements 
asserting an overall worsening of the 
orthopedic and neurological components of 
his low back disability since his last 
examination.  Specifically, the VA 
examiner's opinion should address the 
following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected low back disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
lumbar spine, and state whether 
ankylosis is shown.  

c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible, the determination 
should be portrayed in terms of the 
degree of additional range of motion 
loss.  

d)  State the length of the length of 
time during the past twelve months that 
the Veteran has had incapacitating 
episodes due to his low back 
disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.

e)  State whether the Veteran's 
service-connected low back disability 
is manifested by any neurological 
impairment, and, if so, which nerves 
are involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis, 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
the three categories of mild, moderate, 
and severe.  With those categories in 
mind, classify any low back disability 
neurological pathology, distinguishing 
among the categories and using the 
results of all pertinent testing of 
record.  Conduct all necessary sensory, 
reflex, and motor testing.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other 
such tests, explain, in terms 
meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  Explain the meaning of 
any abnormal results that are obtained.  

f)  Discuss whether the Veteran's low 
back disability is productive of any 
additional functional impairment.  

g)  State what impact, if any, the 
Veteran's low back disability has on 
his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2009).

h)  State whether the Veteran's 
service-connected disabilities 
(lumbosacral strain with degenerative 
disc and joint disease, residuals of a 
right ankle fracture, hiatal hernia, 
left ear hearing loss, and status post-
right pneumothorax), without 
consideration of any nonservice-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


